Per curiam.
James William Wilson filed a petition for voluntary surrender of his license to practice law. In his petition, Wilson admits that he was convicted of two counts of burglary, in violation of OCGA § 16-7-1. Wilson also admits that such conviction constitutes a violation of *870Standard 66 of Bar Rule 4-102 (d). The review panel recommends that this Court accept Wilson’s petition.
Decided January 30, 1995.
William P. Smith III, General Counsel State Bar, E. Duane Cooper, Assistant General Counsel State Bar, for State Bar of Georgia.
Dupree, Johnson & Poole, Hylton B. Dupree, Jr., for Wilson.
Upon consideration of the record in this case, this Court hereby adopts the review panel’s recommendation. This Court hereby accepts James William Wilson’s petition for voluntary surrender of his license to practice law in Georgia, which is tantamount to disbarment. Wilson is reminded of his duties under Bar Rule 4-219 (c) to timely notify all clients of his inability to represent them, to take all actions necessary to protect the interests of his clients, and to certify to this Court that he has satisfied the requirements of such rule.

Petition for voluntary surrender of license accepted.


All the Justices concur.